DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
 
Response to Amendment
Claims 1-4 are pending. Claims 1 and 3 are currently amended. 
In view of the amendment, filed on 05/16/2022, the previous prior art rejections are withdrawn from the Office Action mailed 02/16/2022. New rejections are applied under 35 U.S.C. 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a beam emission unit that is configured to emit the energy beam to irradiate the powder material with the energy beam”. The specification provides corresponding structure for the beam emission unit in [0015] and Fig. 1, including an electron gun unit and associated system components. The specification mentions that the irradiation of an energy beam other than an electron beam may be performed, e.g., irradiation of a laser beam or charged particle beam [0042], but does not describe structure for doing so.
In claim 1, “a heating unit provided between the container and the chamber configured to heat the inert gas in the connecting pipe”. The claim does not recite sufficient structure with the generic placeholder “a heating unit” which would perform the function of heating. The specification provides corresponding structure for the heating unit, including an electric heater, or an electric resistance heating wire, as described in [0024]. The specification also describes a combustion type heater, a gas heater, an electromagnetic induction type heater, or a heater using radiation in [0027].
In claim 1, “a heating control unit configured to detect a temperature of the three-dimensional object or the powder during material fabrication and control the heating unit to set a heating temperature of the inert gas according to a melting temperature of the powder material or detected temperatures…” The specification describes a control unit, which controls the heating unit ([0028], [0029], [0036]), and may include a computer including a CPU, ROM and RAM [0028]. The specification describes the temperature may be detected by thermography using a camera that detects infrared rays in order to control heating of the heating unit [0026].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended recites “control the heating unit to set a heating temperature of the inert gas according to…a temperature equal to or higher than the detected temperatures of the three-dimensional object or the powder material during fabrication,” rendering the claim vague and indefinite. It is unclear in view of the specification how a heating temperature is set according to a temperature equal to or higher than the detected temperatures, and therefore the scope of the limitation is unclear. If the claim is intended to require that the heating temperature is set according to a melting temperature or detected temperatures…and the heating temperature is equal to or higher than the detected temperatures (more in line with [0024]), this can be clarified.
Claim 3 recites “the detected temperatures” (plural) in line 9. There is insufficient antecedent basis for this limitation in the claim. The claim has previously recited “detecting a temperature…” and “the detected temperature,” however more than one detected temperature has not been defined by the claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., WO 2018/013057 A1 (of record) in view of Bechmann et al., US 20190111625 A1.

As to claim 1, Liu discloses a three-dimensional fabrication device (additive manufacturing device, Abstract) that irradiates a powder material (laser selectively fuses powder, [0016]), which is disposed inside a chamber (build chamber 4 contains powder bed 10, Fig. 2, [0015]), with an energy beam to heat the powder material and to thus fabricate a three-dimensional object (laser selectively fuses powder, [0016]), the device comprising:
A beam emission unit that is configured to emit the energy beam to irradiate the powder material with the energy beam (laser [0016]); 
A gas supply unit that includes a container that contains an inert gas (source 48 of inert gas, Fig. 1, [0019]) and a connecting pipe configured to selectively supply the inert gas from the container into the chamber (inlet manifold (inlet to build chamber) is fluidly connected via a pipe to the inert gas source, [0019]-[0020]); 
A heating unit provided between the container and the chamber configured to heat the inert gas in the connecting pipe (a heater is located between the gas source and the inlet manifold of the build chamber to preheat the inert gas before it reaches the inlet manifold of the build chamber [0024]; electric resistance heater, fluid heating system, fired fuel system, or other appropriate heating system by which the temperature of the inert gas may be controlled [0025]); and
A heating control unit configured to: control the heating unit (controller controls heating mechanism [0025]) to set a heating temperature of the inert gas (controller is coupled to heater and adjusts quantity of heat provided to the inert gas to establish a desired gas temperature [0027]). 
In looking to the instant disclosure for detail regarding setting the heating temperature of the inert gas “according to a melting temperature of the powder material,” the examiner notes that the instant specification provides in paragraph [0025]: “The heating temperature may be set according to the melting temperature of the powder material A. Namely, the temperature of the inert gas G may be set to the same temperature as the temperature of the object O or the powder material A during fabrication or may be set to a temperature corresponding thereto.” (Emphasis added)
Liu discloses using the heater to selectively heat the inert gas to the same temperature as the temperature of the object being manufactured (the heater may be used to heat the inert gas to the temperature of the upper surface of the partially manufactured article [0024]). Liu further describes using the temperature of the powder bed or object being manufactured as a basis for setting the temperature of the inert gas (the initial temperature of the inert gas leaving the heater is chosen based on the temperature of the powder bed or the temperature of the article being manufactured [0029]).
It is therefore clear that in its ordinary operation, the heating control unit of Liu is configured to set a heating temperature of the inert gas at least according to a melting temperature of the powder material, as defined in the instant specification.
Liu discloses the use of temperature sensors coupled to the controller so that the controller can monitor the gas temperature, and that sensed temperatures of the inert gas can be used by the controller to control the heating mechanism of the heater ([0025], [0027]). As noted above, Liu describes setting the gas temperature based on the object or powder temperature ([0024], [0029]), however Liu does not disclose detecting a temperature of the three-dimensional object or the powder material during fabrication.
In the same field of endeavor, Bechmann teaches a temperature control unit adapted to control a temperature of a tempering fluid flowing through a build apparatus based on detected temperatures of the object or build material ([0006]-[0007], [0036]-[0037]). The fluid is described as typically an inert gas ([0009]). Bechmann teaches that by controlling the temperature of the fluid, it is possible to ensure that the process conditions for the object being manufactured are stable throughout the process, so that the temperature of the object being manufactured can be kept within a defined temperature range, and varying process conditions (and thus imperfections or deviations in the manufactured object) can be reduced or avoided ([0011]). Also, the temperature of the object or components can be specifically defined and/or altered, and large temperature differences can be compensated ([0012]). 
At least one heating device is associated with the at least one temperature control unit in order to temper the fluid by cooling or heating to keep the process conditions stable ([0013]). The temperature control unit is preferably adapted to process information from at least one temperature sensor, therefore a direct control of the temperature of the component and/or fluid and/or build material is feasible ([0026]). Bechmann teaches a measurement device adapted to record various parameters inside the chamber, such as a temperature of the build material or the object ([0036]). Depending on information recorded by the measurement device, the temperature control unit is able to control the temperature of the fluid ([0036]).
It would have been obvious to one of ordinary skill in the art to modify the device of Liu to incorporate detecting a temperature of the object or powder material during fabrication into the functionality of the control system, in order to use the temperature information for controlling the gas heating so as to maintain steady process conditions and a desired temperature at the object, as taught by Bechmann. Furthermore, since Liu already describes heating the gas to the temperature of the powder bed or the article being manufactured, providing the capability to detect the temperature of the powder bed or article would ensure accurate information is available for controlling the heating mechanism.

Regarding claim 2, Liu discloses the use of a laser beam as the energy beam. Liu does not disclose the energy beam is an electron beam.
In a similar powder bed fusion configuration, Bechmann teaches the energy beam for selective irradiation and consolidation of the powder material may be a laser beam or an electron beam ([0008]). It would have been obvious to one of ordinary skill in the art to substitute the electron beam of Bechmann for the laser beam of Liu for predictably irradiating and consolidating the powder layers. As evidenced by Bechmann, both types of energy beams were known in the art as equivalents for the purpose of irradiating and joining powder material.

As to claim 3, Liu discloses a three-dimensional fabrication method ([0006], [0014]) by which a powder material disposed inside a chamber is irradiated with an energy beam to heat the powder material and to thus fabricate a three-dimensional object ([0014], [0016]), the method comprising:
Selectively heating an inert gas ([0024], [0025]) to at least temperatures of the three-dimensional object or the powder material during fabrication (the heater may be used to heat the inert gas to the temperature of the upper surface of the partially manufactured article [0024]; the initial temperature of the inert gas leaving the heater is chosen based on the temperature of the powder bed or the temperature of the article being manufactured [0029]); 
Supplying the heated inert gas into the chamber during fabrication (Abstract, [0020], [0024]); and 
A fabrication step of irradiating the powder material with the energy beam to fabricate the three-dimensional object ([0014], [0016]). 
Liu discloses the use of temperature sensors coupled to the controller so that the controller can monitor the gas temperature, and that sensed temperatures of the inert gas can be used by the controller to control the heating mechanism of the heater ([0025], [0027]). Liu describes heating the gas to the temperature of the powder bed or the article being manufactured, or based on either temperature ([0024], [0029]), however Liu does not disclose detecting a temperature of the object or the powder material during fabrication or setting a heating temperature of an inert gas to a temperature equal to or higher than the detected temperature of the object or the powder material. Liu does not explicitly disclose the selective heating of the inert gas is to at least the detected temperatures of the three-dimensional object or powder material during fabrication.
In the same field of endeavor, Bechmann teaches a temperature control unit adapted to control a temperature of a tempering inert gas flowing through a build apparatus based on detected temperatures of the object or build material, as described above for claim 1. Bechmann teaches a measurement device adapted to record various parameters inside the chamber, such as a temperature of the build material or the object ([0036]). Depending on the information recorded by the measurement device, i.e. detected temperatures, the temperature control unit is able to control the temperature of the gas ([0036]), via controlling a heating mechanism ([0013]).
It would have been obvious to one of ordinary skill in the art to modify the method of Liu to incorporate the steps of detecting a temperature of the object or the powder material during fabrication and setting a heating temperature of an inert gas to a temperature equal to or higher than the detected temperature of the object or the powder material, since Liu already describes heating the gas to the temperature of the powder bed or the article being manufactured. Requiring a step of detecting either of these temperatures, and then setting the heating temperature accordingly, would ensure accurate information is available for controlling the heating mechanism. Bechmann shows the practice was known in the art for ensuring steady process conditions and useful for maintaining desired temperatures of the object in a similar environment. With the modification, the selective heating of the inert gas to the temperature of the powder bed or article, as described by Liu, would be to at least the detected temperature of the object or powder material during fabrication, since the detected temperature would be available and accurate.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Bechmann, as applied to claim 3 above, and further in view of Griszbacher et al., US 20150190966 A1.

As to claim 4, Liu in view of Bechmann teach the limitations of claim 3 as set forth above. The combination teaches a measurement device for detecting temperatures of the object or powder material during fabrication, however the references are silent as to temperatures being detected by thermography using a camera that detects infrared rays.
In the same field of endeavor, Griszbacher teaches the use of temperature sensors such as infrared cameras for measuring the temperature in a build region ([0057]), wherein the sensed temperature data is used to control a heater and flow of heated gas through a build chamber ([0054], [0065], [0069], Fig. 6). The gas heating system may be used after initiation of the build in a control loop with a temperature sensor to maintain a temperature of the build chamber at a predetermined target temperature ([0067]).
It would have been obvious to one of ordinary skill in the art to modify the method of Liu in view of Bechmann to specify temperatures are detected by thermography using a camera that detects infrared rays, in order to provide structure to realize the temperature detection taught by Liu in view of Bechmann, and because Griszbacher shows the claimed method of temperature detection was known in the art and useful in a process for controlling a gas heater and maintaining a target temperature inside a build chamber.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
With respect to the previous 102 rejections, Applicant argues (pp. 6-7) that Liu does not teach or suggest detecting a temperature of the three-dimensional object or the powder material during fabrication, as recited by amended claim 1.
In response to the amendment, the previous rejection of claim 1 has been withdrawn and the amended claim has been addressed under 35 U.S.C. 103 over Liu in view of Bechmann. As described above, Bechmann teaches detecting a temperature of the three-dimensional object or the powder material during fabrication, which is useful for providing feedback to the temperature control system in order to control a gas temperature and maintain steady or targeted process conditions. Since Liu describes setting a gas temperature according to the temperature of the object or powder bed, Liu would clearly benefit from the capability of temperature detection in order to accurately provide these temperatures and maintain the desired processing conditions.
Applicant argues (pp. 9-10) that Liu fails to disclose setting a heating temperature of the inert gas according to “a temperature equal to or higher than the detected temperatures of the three-dimensional object or the powder material during fabrication,” as recited by amended claim 1.
The argument is not found persuasive. It is noted that the limitation is not required under the broadest reasonable interpretation of the claim, as it is made optional by the preceding “or.” The scope of the limitation is also unclear as mentioned in the above section under 35 U.S.C. 112(b). However, as previously noted, Liu describes heating the inert gas to “near to or to the temperature of the upper surface of the partially manufactured article” [0024], setting the heater temperature above the powder bed temperature [0028], heating the inert gas to the same temperature as (or a temperature based on) the powder bed or the temperature of the powder at the top of the layer of powder and over the partially manufactured article [0029], and setting the initial temperature of the inert gas leaving the heater based on the temperature of the powder bed or the article being manufactured [0029]. Liu therefore anticipates setting the heating temperature of the inert gas at least to a temperature equal to the temperature of the object or powder material during fabrication.  Liu does not clearly disclose that this is a detected temperature, and the reference to temperature detection has been addressed above with the incorporation of teachings from Bechmann as previously covered.
Applicant argues (p. 10) that Liu does not disclose precisely detecting the temperature of the object or the powder material during fabrication. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., precisely detecting a temperature) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues (pp. 10-11) that Liu’s temperature gradient control in additive manufacturing non-analogously centers on “lowering the cost of operation of the build chamber 1” and reducing “the energy required to heat the inert gas,” and therefore does not contemplate the limitations of amended claim 1.
The argument is not found persuasive. The instant specification describes that the technical problem to be solved relates to warping of a high temperature object due to temperature gradients in the object or powder and the introduction of inert gas which causes rapid cooling (see at least [0004], [0025], [0039]). Liu similarly recognizes the issue of distortion or warpage as a result of thermal gradients ([0005]) which can be prevented or reduced by the introduction of heated inert gas ([0024], [0029]).
Applicant argues (pp. 12-14) with respect to the previous rejections under 35 U.S.C. 103, and claim 3 specifically, that Liu fails to teach or suggest the actual detection of temperatures of the object or powder. The argument was previously responded to in the Advisory Action mailed 06/07/2022, however it is noted that the claim has been addressed in the current rejection with the reference of Liu and teachings from Bechmann, which specifically describes detecting a temperature of the object and/or powder to provide feedback for the temperature control of a process gas. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2019156654 A1, Navas et al., teach using a closed-loop control to monitor a temperature, using a sensor in a processing zone, and adjust a heating element, which heats heated air distributed to the zone, accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./
Examiner, Art Unit 1754                                                                                                                                                                                           
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754